DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 7, 9-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PUB 2012/0293166), hereinafter Lee, in view of Kaye et al. (US PUB 2014/0096870), hereinafter Kaye.


With respect to claim 1, Lee discloses a position sensor system comprising: at least one inductive position sensor assembly  (See Claim 1 of Lee) having: a transmitting coil  (See Claim 1 of Lee); and at least one receiving coil  (See Claim 1 of Lee); a coupler configured to move relative to the transmitting coil (See paragraph [0014] of Lee) and the at least one receiving coil (See paragraph [0014] of Lee); a first electronic control unit (See [70] in figure 4 of Lee) having: a oscillator drive (See [82] in figure 4 of Lee), the oscillator drive enables an oscillation signal configured to enable the at least one inductive position sensor assembly at a predetermined time (See paragraphs [0036] and [0037] of Lee); a pulse-width modulation controlled by the first electronic control unit (See Claim 1 of Lee), the pulse-width modulation having a start duty cycle and a stop duty cycle controlled by the first electronic control unit at a predetermined period of time (See paragraphs [0035] and [0036] of Lee), the pulse-width modulation operating at a predefined frequency and at a predefined ratio (See paragraph [0022], [0028], [0032] and [0036] of Lee) but fails to disclose a second electronic control unit, wherein: the first and second electronic control units operate simultaneously without a synchronization mechanism such that an electrical interference occurs between the first and second electronic control units, the second electronic control unit is inhibited such that the at least one inductive position sensor assembly transmits a sample to the first electronic control unit when the oscillation signal and the start duty cycle are both enabled, the sample being a position of the coupler relative to the transmitting coil and the at least one receiving coil, and the start duty cycle and the stop duty cycle are configured to reduce an average radiated emission of the at least one inductive position sensor assembly. However Kaye does disclose a second electronic control unit (See [202] in figure 2 of Kaye), wherein: the first (See [201] in figure 2 of Kaye) and second electronic control units (See [202] in figure 2 of Kaye) operate simultaneously without a synchronization mechanism (See [201] and [202] in figure 2 of Kaye) such that an electrical interference occurs between the first and second electronic control units (See [201] and [202] in figure 2 of Kaye), the second electronic control unit is inhibited such that the at least one inductive position sensor assembly transmits a sample to the first electronic control unit when the oscillation signal and the start duty cycle are both enabled (See paragraphs [0026], [0027], [0030] in view of paragraph [0034] of Kaye), the sample being a position of the coupler relative to the transmitting coil and the at least one receiving coil (See paragraph [0051] of Kaye), and the start duty cycle and the stop duty cycle are configured to reduce an average radiated emission of the at least one inductive position sensor assembly (See paragraph [0033] of Kaye). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Lee to include the features disclosed by Kaye because doing so ensures high precision position detection. 
With respect to claim 3, the combination of Lee and Kaye discloses the position sensor system of claim 1, wherein the predetermined time is a minimum time required for the at least one inductive position sensor assembly to transmit a stable sample (See claim 25 of Kaye).
With respect to claim 4, the combination of Lee and Kaye discloses the position sensor system of claim 1, wherein the sample is held by the first electronic control unit until a second sample is taken during a next period of time when the oscillation signal and the start duty cycle are both enabled (See paragraph [0026] in view of paragraph [0030] of Kaye).
With respect to claim 5, the combination of Lee and Kaye discloses the position sensor system of claim 1, wherein the pulse-width modulation is at the predefined frequency of 200 hertz, 400 hertz or 800 hertz (See paragraph [0022] of Lee).
With respect to claim 7, the combination of Lee and Kaye discloses the position sensor system of claim 1, wherein the predetermined period of time between the start duty cycle to the stop duty cycle is either equal to 10 percent, greater than 10 percent or less than 10 percent (See claim 1 in view of paragraph [0035] of Lee).
With respect to claim 9, the combination of Lee and Kaye discloses the position sensor system of claim 1, wherein the coupler is spaced apart from the transmitting coil and the at least one receiving coil so to form an airgap (See the abstract of Lee).
With respect to claim 10, the combination of Lee and Kaye discloses the position sensor system of claim 9, wherein the airgap between the transmitting coil and the coupler is greater than 1.0 millimeter (See the abstract of Lee).
With respect to claim 11, the combination of Lee and Kaye discloses the position sensor system of claim 9, wherein the airgap between the transmitting coil and the coupler is less than or equal to 1.0 millimeter (See the abstract of Lee).
With respect to claim 12, Lee discloses a sensor system comprising: at least one inductive position sensor assembly (See Claim 1 of Lee) having: a transmitting coil (See Claim 1 of Lee); and at least one receiving coil  (See Claim 1 of Lee); a coupler configured to move relative to the transmitting coil (See paragraph [0014] of Lee) and the at least one receiving coil (See paragraph [0014] of Lee); a first electronic control unit (See [70] in figure 4 of Lee) having: an oscillator drive (See [82] in figure 4 of Lee) that enables an oscillation signal configured to enable the at least one inductive position sensor assembly at a predetermined time (See paragraphs [0036] and [0037] of Lee); a pulse-width modulation controlled by the first electronic control unit (See Claim 1 of Lee), the pulse-width modulation having a start duty cycle and a stop duty cycle controlled by the first electronic control unit at a predetermined period of time (See paragraphs [0035] and [0036] of Lee), the pulse-width modulation operating at a predefined frequency and at a predefined ratio (See paragraph [0022], [0028], [0032] and [0036] of Lee) but fails to disclose a second electronic control unit, wherein the first and second electronic control units operate simultaneously without a synchronization mechanism such that an electrical interference occurs between the first and second electronic control units, wherein a sample of the at least one inductive position sensor assembly is obtained when the oscillation signal and the start duty cycle are both enabled and the second electronic control unit is disabled such that only a single sample is required for the predetermined period of time, the sample being a position of the coupler relative to the transmitting coil and the at least one receiving coil, and wherein the oscillator drive is inhibited a remaining time of the predetermined period of time so to reduce power consumption and emissions of the at least one inductive position sensor assembly. However, Kaye does disclose a second electronic control unit (See [202] in figure 2 of Kaye), wherein the first (See [201] in figure 2 of Kaye) and second electronic control units (See [202] in figure 2 of Kaye) operate simultaneously without a synchronization mechanism (See [201] and [202] in figure 2 of Kaye) such that an electrical interference occurs between the first and second electronic control units (See [201] and [202] in figure 2 of Kaye), wherein a sample of the at least one inductive position sensor assembly is obtained when the oscillation signal and the start duty cycle are both enabled (See paragraphs [0026], [0027], [0030] in view of paragraph [0034] of Kaye) and the second electronic control unit is disabled such that only a single sample is required for the predetermined period of time (See paragraphs [0026], [0027], [0030] in view of paragraph [0034] of Kaye), the sample being a position of the coupler relative to the transmitting coil and the at least one receiving coil (See paragraph [0051] of Kaye), and wherein the oscillator drive is inhibited a remaining time of the predetermined period of time so to reduce power consumption and emissions of the at least one inductive position sensor assembly (See paragraph [0033] of Kaye). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Lee to include the features disclosed by Kaye because doing so ensures high precision position detection. 
With respect to claim 14, the combination of Lee and Kaye discloses the sensor system of claim 12, wherein the predetermined time is a minimum time required for the at least one inductive position sensor assembly to transmit a stable sample (See claim 25 of Kaye).
With respect to claim 15, the combination of Lee and Kaye discloses the sensor system of claim 14, wherein the sample is held by the first electronic control unit until a second sample is taken during a next period of time when the oscillation signal and the start duty cycle are both enabled (See paragraph [0026] in view of paragraph [0030] of Kaye).
With respect to claim 16, the combination of Lee and Kaye discloses the sensor system of claim 12, wherein the coupler is spaced apart from the transmitting coil and the at least one receiving coil so to form an airgap (See the abstract of Lee).
With respect to claim 17, the combination of Lee and Kaye discloses the sensor system of claim 16, wherein the airgap between the transmitting coil and the coupler is greater than 1.0 millimeter (See the abstract of Lee).
With respect to claim 18, the combination of Lee and Kaye discloses the sensor system of claim 17, wherein the airgap between the transmitting coil and the coupler is less than or equal to 1.0 millimeter (See the abstract of Lee).
With respect to claim 19, the combination of Lee and Kaye discloses the sensor system of claim 12, wherein the duty cycle is a periodic clock signal, the predetermined period of time of the periodic clock signal is 10 percent, greater than 10 percent, or less than 10 percent (See claim 1 in view of paragraph [0035] of Lee).
With respect to claim 20, the combination of Lee and Kaye discloses the sensor system of claim 12, wherein repeat multiples of the sample of the at least one inductive position sensor assembly are processed by the first electronic control unit until the oscillation signal or the duty cycle change states (See paragraph [0026] in view of paragraph [0030] of Kaye).
Allowable Subject Matter
Claims 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 2, the prior art of record neither shows nor suggests the combination of structural elements wherein the second electronic control unit comprises: a second oscillator drive, the second oscillator drive enables a second oscillation signal configured to enable the at least one inductive position sensor assembly at a second predetermined time; and a second pulse-width modulation controlled by the second electronic control unit, the second pulse-width modulation having a second start duty cycle and a second stop duty cycle controlled by the second electronic control unit at a second predetermined period of time, the second pulse-width modulation operating at a second predefined frequency and at a second predefined ratio.
Claims 6 and 8 depend from objected to claim 2 and are therefore also objected to.
With respect to claim 13, the prior art of record neither shows nor suggests the combination of structural elements wherein the second electronic control unit comprises: a second oscillator drive, the second oscillator drive enables a second oscillation signal configured to enable the at least one inductive position sensor assembly at a second predetermined time; and a second pulse-width modulation controlled by the second electronic control unit, the second pulse-width modulation having a second start duty cycle and a second stop duty cycle controlled by the second electronic control unit at a second predetermined period of time, the second pulse-width modulation operating at a second predefined frequency and at a second predefined ratio.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2014/0240008 discloses an output driver for energy recovery from inductor based sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858